                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

JONATHON ADEYANJU,

        Petitioner,
                                                      Case No. 11-cv-81-wmc
   v.

REED RICHARDSON, Warden,
Stanley Correctional Institution,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent Reed Richardson denying petitioner Jonathan Adeyanju’s petition for a

writ of habeas corpus dismissing this case.




        /s/                                                  3/25/2020
        Peter Oppeneer, Clerk of Court                         Date
